Exhibit 10.1

[NHTB Letterhead]

February 14, 2013

Stephen W. Ensign

[Address]

[City, State Zip]

Re: Consulting Services

This letter agreement ( “Agreement”) summarizes the terms and conditions related
to your provision of consulting services to New Hampshire Thrift Bancshares,
Inc. (the “Company”), and its wholly-owned subsidiary, Lake Sunapee Bank, fsb
(the “Bank”). The Company and the Bank are referred to together in this
Agreement as “NHTB.” You and NHTB agree and acknowledge that this Agreement will
become effective as of May 1, 2013 (the “Effective Date”).

1. Engagement as Consultant. NHTB hereby agrees to engage you, and you hereby
agree to perform services for NHTB, on the terms and conditions set forth in
this Agreement.

2. Termination of Employment Agreements. You and NHTB hereby acknowledge the
termination of the following agreements, all effective as of the Effective Date:
(i) the Executive Chairman Employment Agreement between you and the Bank,
effective June 1, 2012 (the “Bank Employment Agreement”); and (ii) the Executive
Chairman Employment Agreement between you and the Company, effective June 1,
2012 (the “Company Employment Agreement,” and together with the Bank Employment
Agreement, the “Employment Agreements”).

3. Term and Termination. The term of this Agreement (the “Initial Term”) will
commence on the Effective Date and will continue until the fifth anniversary of
the Effective Date, unless terminated earlier pursuant to this Section 3;
provided that, on such fifth anniversary of the Effective Date and each annual
anniversary thereafter (such date and each annual anniversary of such date, a
“Renewal Date”), the Agreement will be deemed to be automatically extended, upon
the same terms and conditions, for successive periods of one year, unless either
party provides written notice of its intention not to extend the term of the
Agreement at least 30 days’ prior to the applicable renewal date. The period
during which you provide services to NHTB under this Agreement is referred to as
the “Consulting Term.”

4. Duties. During the Consulting Term, you will provide the following services
as a consultant to NHTB: (i) community liaison; (ii) technical assistance to
NHTB operations; (iii) legislative advocacy (state and federal); (iv) succession
planning assistance; (v) acquisition review and consulting;
(vi) mentoring/coaching of NHTB staff; and (vii) develop an ongoing dialogue
with the local brokerage community. You and NHTB hereby acknowledge, however,
that the services will not require you to provide services in excess of 20% of
the average bona fide services performed for NHTB over the 36-months preceding
the Effective Date and therefore will not preclude you from experiencing a
“separation from service,” as such term is defined for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended. You will perform your duties
and responsibilities under this Agreement to the best of your ability and in a
diligent, timely, professional and workmanlike manner, in accordance with
performance standards generally prevailing in the financial institutions
industry.

5. Place of Performance. You will perform your duties and conduct your business
at such location or locations as are reasonably acceptable to you and the
Company.

 

1



--------------------------------------------------------------------------------

6. Independent Contractor. During the Consulting Term, you will be an
independent contractor and not an employee of the Company or the Bank and you
will not be entitled to the benefits provided by the Company or the Bank to
employees, including, without limitation, to group insurance coverage and
eligibility to participate in any retirement plans and other employee benefit
plans. Accordingly, you will be responsible for payment of all taxes, including
federal and state income tax, Social Security tax, unemployment insurance tax,
and any other taxes or business license fees as may be required (collectively,
“Taxes”). Neither the Company nor the Bank will be liable for any Taxes
resulting from the receipt by you of the fees or other amounts paid or payable
to you under this agreement or your failure to comply with applicable laws.

7. Compensation and Related Matters.

(a) Consulting Fee. The Company will pay you a consulting fee of at an annual
rate of $90,000, to be paid in equal monthly installments on the last business
day of each month during the Consulting Term.

(b) Accelerated Vesting. In the event of the termination of this Agreement for
any reason (other than your death or disability), all outstanding unvested
equity awards (including, without limitation, restricted stock awards) held by
you will become fully vested and, if applicable, exercisable, effective on the
effective date of such termination.

(c) Business Expenses. You will be reimbursed by NHTB for all reasonable
business expenses incurred by you at the request of NHTB in connection with your
performance of consulting services (including, without limitation, reimbursement
for use of your personal automobile in connection with your consulting services
and reimbursement for your attendance at conferences as requested by NHTB) under
this Agreement upon submission of receipts and other documentation in accordance
with NHTB’s normal reimbursement procedures.

8. Termination. In the event that NHTB terminates this Agreement during the
Initial Term pursuant to Section 3 of this Agreement without Cause as was
defined in your prior Employment Agreements, you will receive a lump sum payment
equal to the lesser of (i) $90,000 or (ii) the consulting fees that would have
been paid through the expiration of the Initial Term had no termination taken
place, with such amounts being paid in lump sum on the 30th day following the
effective date of the termination of this Agreement.

9. Timing of Services. To the extent practicable, NHTB and you shall agree to
schedule consulting services for specific days of the week reasonably acceptable
to you and NHTB; provided that NHTB reserves the right to request consulting
services at times other than the mutually agreed upon days and you agree to
provide such services in a timely manner.

10. Compliance with Law and Company Policy. In the performance of the services
contemplated in this Agreement, you will be an independent contractor with the
authority to control the details of your work. However, your services are
subject to NHTB’s approval and will be subject to NHTB’s general right of
supervision to secure the satisfactory performance of your services. You agree
to comply with all federal, state and municipal laws, rules and regulations, as
well as all policies and procedures of the Company and the Bank that are now or
may in the future become applicable to you in connection with your services to
such entities.

11. Assignment. Neither this Agreement nor any of the rights, obligations or
interests arising under this Agreement may be assigned by you. Neither this
Agreement nor any of the rights, obligations

 

2



--------------------------------------------------------------------------------

or interests arising under this Agreement may be assigned by the Company or the
Bank without your prior written consent, to a person or entity other than an
affiliate or parent entity of the Company or the Bank or its successors or
assigns; provided that, in the event of the merger, consolidation, transfer or
sale of all or substantially all of the assets of the Company with or to any
other individual or entity, this Agreement will, subject to the provisions of
this Agreement, be binding upon and inure to the benefit of such successor and
such successor will discharge and perform all promises, covenants, duties and
obligations of the Company under this Agreement.

12. Notices. All notices and other communications under this Agreement will be
in writing and will be deemed given if delivered personally, telecopied (which
is confirmed) or sent by an overnight courier service to the parties at the
following addresses (or at such other address for a party as will be specified
by the notice):

 

Notice to the Company:    New Hampshire Thrift Bancshares, Inc.    9 Main
Street, P.O. Box 9    Newport, New Hampshire 03773    Attention: Chief Executive
Officer Notice to the Bank:    Lake Sunapee Bank, fsb    9 Main Street, P.O. Box
9    Newport, New Hampshire 03773    Attention: Chief Executive Officer Notice
to you:    Stephen W. Ensign    [Address]    [City], [State] [Zip]

13. Governing Law. This Agreement will be governed by the laws of the State of
New Hampshire, without giving effect to the principles of conflicts of law
thereunder.

14. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the parties to this Agreement. No waiver by a party to this Agreement
at any time of any breach by the other party to this Agreement of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party will be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement have been made by the parties which are not set
forth expressly in this Agreement.

15. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed to be an original but both of which together will constitute one
and the same instrument.

16. Enforcement. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement.

17. Entire Agreement. This Agreement constitutes the entire agreement between
you and NHTB and it supersedes any and all other agreements (including, without
limitation, the Employment Agreements), understandings, negotiations or
discussions, either oral or in writing, express or implied, between you and the
Company and you and the Bank. Notwithstanding the foregoing, you hereby
acknowledge and agree that neither the termination of your employment nor
anything in this Agreement will affect your obligations under Section 12 of the
Bank Employment Agreement or Section 13 of the Company Employment Agreement,
which provisions will remain in full force and effect.

 

3



--------------------------------------------------------------------------------

18. Required Regulatory Provision. Notwithstanding anything herein contained to
the contrary, any payments made to you by the Bank or the Company, whether
pursuant to this Agreement or otherwise, are subject to and conditioned upon
their compliance with Section 18(k) of the Federal Deposit Insurance Act (“FDI
Act”), 12 U.S.C. §1828(k), and any regulations promulgated thereunder.

19. Survival. The obligations of the parties set forth in Sections 6, 10, 11,
12, 13, 14, 15, 16, 17, 18 and 19 will survive any termination or expiration of
your engagement as a consultant under this Agreement or of this Agreement.

[Remainder of page intentionally blank]

 

4



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign and return the original
copy of this Agreement to the undersigned, which will constitute our agreement
with respect to the subject matter of this Agreement.

 

New Hampshire Thrift Bancshares, Inc. By:  

/s/ Stephen R. Theroux

Lake Sunapee Bank, fsb By:  

/s/ Stephen R. Theroux

 

Acknowledged and agreed: Stephen W. Ensign

/s/ Stephen W. Ensign

Date: 02/14/2013

 

5